         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION

 MATHIS KEARSE WRIGHT, JR.,

         Plaintiff,

 v.                                                  CIVIL ACTION NO. 1:14-CV-42 (WLS)

 SUMTER COUNTY BOARD OF
 ELECTIONS AND REGISTRATION,

         Defendant.


                DEFENDANT’S REPLY IN FURTHER SUPPORT OF
              MOTION FOR EXTENSION OF TIME TO RESPOND TO
         PLAINTIFF’S BILL OF COSTS AND MOTION FOR ATTORNEY FEES

       The day after Defendant filed this Motion, the Eleventh Circuit issued an order truncating

remaining briefing in the appeal and expediting oral argument. Order, Wright v. Sumter Cnty. Bd.

of Elections and Registration, No. 18-11510 (11th Cir. Apr. 30, 2020) (“11th Cir. Order”).

Remaining briefing in the appeal, which is supplemental and was requested by Plaintiff, will be

completed three weeks from tomorrow. Id. The Eleventh Circuit ordered oral argument be

expedited, directing the Clerk to place the appeal on the next available argument calendar

following completion of supplemental briefing. Id. Simply put, the question of whether Plaintiff

is even entitled to fees and costs has been fast-tracked on the appellate level. This recent

development underscores the prudence in deferring briefing and consideration of Plaintiff’s

motion for fees and expenses—work that would be substantial and burdensome and rendered

wholly unnecessary if the County is to prevail on appeal—until after the appeal process has

concluded. For this reason, and those detailed herein and in the County’s Motion, the Court

should resolve this problem by deferring action on Plaintiff’s motion and bill of costs until the

appeal is resolved.
         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 2 of 9



            1. Judicial economy favors deferring Plaintiff’s motion.

        As the County’s Motion explains, there is no good reason to rule on Plaintiff’s fee request

now because (1) if Plaintiff prevails on appeal, he will certainly file a second motion for fees

after appeal—and thus it is better to resolve all fee issues in one proceeding—and (2) if Plaintiff

loses on appeal, he will be entitled to nothing—thereby rendering all litigation on fees a waste of

judicial and party resources.

        Plaintiff has no persuasive response. He agrees that “[p]iecemeal” adjudication is

“disfavored,” Dkt. 310 at 2, but fails to explain why his own request for piecemeal litigation

should be countenanced. His response brief fails to address the overriding problem with his

approach—that it guarantees wasted effort, either by litigating fees he is entitled to in piecemeal

fashion or by litigating over fees he is not entitled to at all. Similarly, Plaintiff’s refrain that the

fee motion should not “result in a second major litigation,” id. at 1 (quotation marks omitted),

cuts against his proposal that the Court engage in multiple rounds of briefing on fees, when even

one round may prove unnecessary.

        Plaintiff’s focus on the pending Eleventh Circuit matter misses the mark. He is wrong “to

believe” that an appeal from fees in this case would be consolidated with the pending case. Dkt.

310 at 2. That case has been expedited, a truncated briefing schedule has been set, and the clerk

has been ordered to set the case for the earliest possible argument. There is, then, no reason to

believe that the Eleventh Circuit would delay the case to entertain an entirely new round of

briefing on attorneys’ fees—which will not be necessary to adjudicate the issues before the

Eleventh Circuit. That supposed result is exactly the opposite of the path the Eleventh Circuit has

already decided to take.

        Plaintiff also argues that judicial economy is served by resolving his motion for fees and

costs but even the sources cited by Plaintiff support deferral here. First, Plaintiff cites the


                                                    2
         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 3 of 9



advisory comment to Rule 54 for the proposition that “[p]rompt filing affords an opportunity for

the court to resolve fee disputes shortly after trial, while the services performed are freshly in

mind.” Fed. R. Civ. P. 54 (Advisory Committee Note on the 1993 Amendment). Of course, this

fee application was not filed “shortly after trial, while the services performed [were] freshly in

mind.” This case was initiated over 6 years ago, and the trial in this case occurred in 2017.

Counsel for Plaintiff and Defendant has changed multiple times including after a terminal illness

made it necessary for Defendant’s prior counsel to withdraw shortly before trial. Dkt. 130.

Needless to say, the “services performed” are not fresh in anyone’s mind; none of the current

counsel were involved in the case in the beginning and former lead counsel to Defendant is now

deceased. Plaintiff’s interest in fast resolution of his fee request does not outweigh the interest in

avoiding unnecessary or piecemeal litigation.

       As Plaintiff conceded in his motion for fees, “[t]his case has a long and complicated

procedural history.” Dkt. 306 at 2. Reviewing six years of legal fees and expenses through this

complicated procedural history, without the benefit of consistent counsel, would take substantial

time and resources for Defendant. Resolving any disputes about Plaintiff’s motion, including

necessary briefing, argument, and judicial deliberation, would take even longer. Even a cursory

review of Plaintiff’s motion for fees indicates some entries merit additional scrutiny such as

entries suggesting a failure by Plaintiff’s counsel to satisfy his meet and confer obligations, see,

e.g., Dkt. 306-1 at 23 (charging hours of Attorney Sells’ time preparing a motion for judicial

notice of census data, Dkt. 110, that Defendant did not oppose, Dkt. 113), and Defendant is

entitled to defend itself against, among other things, claims that it’s “litigation strategy” caused

“hours expended by Wright’s attorneys,” Dkt. 306 at 9-10, and not Plaintiff’s counsel’s own




                                                  3
            Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 4 of 9



strategy, 1 that the County failed to engage in settlement discussions “in good faith,” Dkt. 310 at

4, and so on. The problem with doing all of this is that it may prove unnecessary, and, even if it

is necessary, it would be better to handle all fee issues at one time because all of these problems

will surface yet again, in duplicate, after appeal if the Court adopts Plaintiff’s approach.

              2. Plaintiff’s other arguments for hasty resolution are unavailing.

          Plaintiff argues that the Court should not defer resolution of his fee request because of

“the issue of time” and argues that the case “has dragged on long enough.” Opp. Br. at 3. But

this is a problem of Plaintiff’s own making. Plaintiff’s counsel made a series of maneuvers in the

Eleventh Circuit, beginning in May 2018, to delay the Eleventh Circuit’s resolution of that case,

including:

              •   On April 13, 2018, the County moved to expedite the appeal, seeking resolution

                  in summer 2018. Plaintiff opposed that motion. He prevailed. The appeal was not

                  expedited, no decision was rendered that summer.

              •   Plaintiff then moved to dismiss the County’s appeal. He did not prevail, but, on

                  August 19, 2018, the Eleventh Circuit construed Plaintiff’s motion as one for a

                  limited-purpose remand, granted that constructive request, and remanded the case.

                  That suspended briefing in the Eleventh Circuit.

              •   Once the case returned to the Eleventh Circuit in fall 2018, Plaintiff moved again

                  for a limited-purpose remand. Plaintiff did not prevail, but the motion suspended

                  briefing yet again, and Plaintiff did not file his Eleventh Circuit brief until

                  February 1, 2019—a full ten months after the appeal was docketed.




1
    See, e.g., Section 2, infra.


                                                     4
         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 5 of 9



           •   The case was set for oral argument in July 2019. Unsatisfied with the pace of

               things, Plaintiff moved again for a limited-purpose remand. He prevailed. The

               case was remanded again, and the oral argument date was cancelled.

           •   On January 30, this Court issued the ruling that rendered this case ripe for

               adjudication in the Eleventh Circuit. The County promptly moved to expedite the

               case again in that court, but Plaintiff filed a Rule 59 motion in this Court,

               suspending that case yet again for approximately ten weeks.

Now, after Plaintiff successfully stalled the Eleventh Circuit case for over two years—when the

County originally asked that it be resolved in summer 2018—Plaintiff complains that the County

is seeking delay. This is nonsensical and contradictory to Plaintiff’s entire appellate strategy. To

be clear, Plaintiff was entitled to take the actions he took, which largely succeeded in his self-

evident goal of delay. But Plaintiff cannot be heard to complain that the resolution of the

Eleventh Circuit case is taking too long, when he requested every single delay that has plagued

that appeal.

       What’s more, Plaintiff did not need to wait to move for fees. Plaintiff’s counsel could

have given these fee proceedings the time they deserved by filing a motion for fees earlier than

last month, at any time after this Court issued the injunction and Defendant appealed over two

years ago. 2 Defendant believes that any review of a motion for fees should be deferred until after

the appeal process concludes, but an earlier filing by Plaintiff would have at least allowed the



2
  Indeed, Plaintiff’s own filings reveal a strategic decision to delay seeking fees here. See, e.g.,
Dkt. 306-1 at 38 (showing entry for April 11, 2018, “received and reviewed notice of appeal
(ECF 207) and researched bond issue.”). As detailed in Plaintiff’s motion for fees, Plaintiff’s
counsel is a self-described “nationally recognized” “expert” in voting rights litigation and so
would understand his right to pursue fees here. Dkt. 306-1 at 3. His decision two years ago to not
pursue fees after he received the Court’s decision on the injunction, while in the same period
researching an appeal bond, should not create an emergency for this Court today.


                                                  5
         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 6 of 9



parties and the Court sufficient time to review the merits of the application before appeal; they

do not have that luxury now. These are not “appropriate circumstances” for this Court to

expedite the proceedings on Plaintiff’s motion for fees and expenses. 3

        Plaintiff’s argument that Defendant’s appeal is not likely to succeed rings hollow. It is

not this Court’s role to tell the Eleventh Circuit how to rule, and the Eleventh Circuit’s most

recent order denied the parties’ joint request to waive oral argument; the Circuit Court instead

ordered oral argument and expedited it. Conjecture is a risky game—and one Plaintiff wrongly

invites—but these are not the actions of a court ready to rule in Plaintiff’s favor. More

importantly, likelihood of success in the appeal is not grounds to order hasty resolution of a fee

application that will prove either unnecessary or highly inefficient.

            3. Requiring unnecessary or piecemeal litigation and a hasty review of
               Plaintiff’s fee application would prejudice Defendant.

        Plaintiff claims that “The County will suffer no prejudice from the Court’s immediate

resolution of the fee motion,” but the County would be prejudiced by a Court order expediting its

review of 6 years of detailed fee entries, in a procedurally complex case, at a time when the

County attorney is addressing needs in a locale hard hit by an ongoing pandemic. It would,

needless to say, be prejudicial to litigate a motion that may prove entirely unnecessary, and it

would be almost as prejudicial to litigate in piecemeal fashion. Plaintiff does not address this

prejudice in his brief.




3
  Plaintiff cites the advisory comments to Rule 54 as support for ruling on his fee application in
time for appellate review on the merits, but that comment only suggests such a move in
“appropriate circumstances.” Dkt. 310 at 2; Fed. R. Civ. P. 54 (Advisory Committee Note on the
1993 Amendment) (“It also enables the court in appropriate circumstances to make its ruling on
a fee request in time for any appellate review of a dispute over fees to proceed at the same time
as review on the merits of the case.”).


                                                 6
         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 7 of 9



            4. Plaintiff has identified no prejudice in deferring resolution of his fee
               application until, if necessary, after the appeal concludes.

        There will be no prejudice to Plaintiff from resolving all fee issues efficiently and

effectively, if and only if the issues become ripe after appeal. Most importantly, Plaintiff will not

be paid anything until after the Eleventh Circuit appeal, and he does not contend otherwise. As

the County’s opening brief explained—and Plaintiff does not contest—the County can stay any

money judgment pending appeal as a matter of right by posting a supersedeas bond, so Plaintiff

will not be paid until the final resolution of the appeal in all events.

        Plaintiff’s search for prejudice despite this fact only proves that none exists. First,

Plaintiff advances the bald speculation that the County might declare bankruptcy. But he presents

zero evidence, the County is aware of no facts that would even suggest such a thing, and

Plaintiff’s guess that a County with a stable tax base is somehow on the verge of a very rare

municipal bankruptcy is perplexing. But all that aside, this possibility (if it even were a

possibility) has no relevance here: the County could as easily declare bankruptcy before or after

the Court’s ruling on fees. In fact, Plaintiff would be better served in the event of bankruptcy if

the Court delayed issuing a money judgment, because a judgment issued after bankruptcy would

have a better chance of not being swept into discharge. See 11 U.S.C. § 944(b) (discharge in

municipal bankruptcy typically discharges debts existing as of the bankruptcy plan confirmation,

but not those arising subsequently).

        Second, Plaintiff argues that he will be prejudiced in not resolving his fee application

now because the County will not have the incentive of avoiding post-judgment interest to hasten

the conclusion of this proceeding. But Plaintiff cites no evidence that the County has acted

without the “incentive…to resolve this case quickly.” Dkt. 310 at 3. As shown, the County has

tried to resolve this case quickly; it has moved the Eleventh Circuit on three separate occasions



                                                   7
         Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 8 of 9



to expedite the appeal. The party acting with no incentive to resolve the appeal has been Plaintiff,

and his request here is, apparently, that the Court should further disincentivize him from seeking

prompt resolution of the appeal.

       For these same reasons, Plaintiff has no cause to complain about any prejudice that might

result from the sound decision to litigate fees in an efficient manner. As explained above, but for

Plaintiff’s appellate maneuvering, the Eleventh Circuit would likely have issued its ruling in

summer 2018—two years ago. Plaintiff cannot take the path of delay, delay, and more delay, and

then complain of delay. The County, by contrast, has made every effort to advance the appeal to

a prompt resolution, and its request that the Court address fees once and for all at the end of the

case, when the issue should be decided, is sound.

                                         CONCLUSION

       Defendant respectfully asks that the Court resolve all attorney-fee and costs issues after

the appeal and defer future briefing on the topic until that time. In the alternative, Defendant

respectfully asks for a three-week extension, from the date of this Court’s order on this Motion,

to respond to Plaintiff’s motion for fees and expenses.


                                              Respectfully submitted by:

                                              s/ Katherine L. McKnight
                                              E. Mark Braden (pro hac vice)
                                              Katherine L. McKnight (pro hac vice)
                                              Richard B. Raile (pro hac vice)
                                              BAKER & HOSTETLER LLP
                                              1050 Connecticut Avenue NW
                                              Washington, DC 20036
                                              (202) 861-1500

                                              ATTORNEYS FOR DEFENDANT SUMTER
                                              COUNTY BOARD OF ELECTIONS AND
                                              REGISTRATION




                                                  8
        Case 1:14-cv-00042-WLS Document 311 Filed 05/20/20 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of May, 2020 the foregoing was filed and served
pursuant to the Court’s electronic filing procedures using the Court’s CM/ECF system.

                                            s/ Katherine L. McKnight
                                            E. Mark Braden (pro hac vice)
                                            Katherine L. McKnight (pro hac vice)
                                            Richard B. Raile (pro hac vice)
                                            BAKER & HOSTETLER LLP
                                            1050 Connecticut Avenue NW
                                            Washington, DC 20036
                                            (202) 861-1500




                                                9
